Citation Nr: 1737668	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  17-40 286	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a May 1960 Board decision which reduced the disability evaluation for bilateral pes planus from 10 percent to a noncompensable rating. 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Hellen Papavizas, Counsel


INTRODUCTION

The moving party, the Veteran, in this case had active military service from October 1952 to October 1954.

This matter is currently before the Board of Veterans' Appeals (Board) on motion for revision or reversal on the grounds of clear and unmistakable error (CUE) in a May 1960 decision of the Board affirming the reduction of the Veteran's rating for service-connected bilateral pes planus from 10 percent to a noncompensable.

The Veteran testified before the undersigned at a February 2017 hearing.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The moving party has failed to adequately set forth the alleged CUE, or errors, of fact or law in the May 1960 Board decision, the legal or factual basis for such allegations, and why the results would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During a February 2017 hearing before the Board, the moving party, the Veteran, and his representative maintained that the May 1960 Board decision which affirmed a reduction of his rating for service-connected bilateral pes planus from 10 percent to a noncompensable rating contained clear and unmistakable error (CUE).

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist: and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d).

The Veteran and his representative have argued, in essence, that (1) the evidence of record did not show that the Veteran's service-connected bilateral pes planus underwent sustained improvement warranting a reduction in his rating from 10 percent to noncompensable, and (2) the Veteran was not provided with a statement of the case.  

With respect to the first argument, they suggested that the December 1959 VA examination, which the Board characterized as an "administrative examination" in its May 1960 decision, did not include an actual physical examination of the Veteran because he did not recall being provided with a physical examination.  Alternatively, they also stated that the December 1959 VA examination did not demonstrate sustained improvement of the Veteran's bilateral pes planus.  However, the Board's review of the December 1959 VA examination report reflects that the examiner conducted a physical examination of the Veteran's bilateral pes planus and assessed the symptoms and severity of that condition.  Review of the record also shows that the Veteran had submitted a March 1960 private medical opinion characterizing his bilateral pes planus as asymptomatic.  Regardless, the Board finds that these arguments amount to mere disagreements with how the facts were weighed and evaluated, which do not constitute CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

With respect to the second argument, the Board agrees that no statement of the case was issued to the Veteran but observes that the requirement of a statement of the case was not mandated by VA regulations until January 1, 1963.  See 28 Fed. Reg. 35 (Jan. 1, 1963).  Nevertheless, the Board finds that this argument essentially amounts to a breach of the duty to assist, which also does not constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).

As explained above, the Veteran and his representative have not fulfilled the pleading requirements for a claim of CUE in the Board's December 1960 decision.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2016), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



 	                       ____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2016) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2016).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

